Exhibit 10.5

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered as of
December 1, 2010 (the “Effective Date”), by and between Unitek USA, LLC, a
Delaware limited liability company (“Unitek”), and Daniel Yannantuono
(“Employee”). This Agreement amends and restates the Employment Agreement, dated
July 5, 2009, between Employee and the Company and shall be effective from the
Effective Date.

 

WHEREAS, Unitek desires to continue the employment of Employee in an executive
capacity, and Employee desires to be employed by Unitek in such capacity, under
the terms and pursuant to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the promises, mutual covenants and
agreements hereinafter contained and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, Unitek and Employee
hereby agree as follows:

 

Definitions, As used in this Agreement, the words and terms hereinafter defined
have the respective meanings ascribed to them.

 

(a)                                      “Affiliate” means, with respect to any
Person, any Person who, directly or indirectly, controls, is controlled by or is
under common control with that Person, including such Person’s subsidiaries;
provided that for purposes of this definition, “control” when used with respect
to any Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

 

(b)                                      “Board” means the Board of Directors of
Unitek.

 

(c)                                       “Cause” means the occurrence of one or
more of the following events:

 

(i)                                                                  Employee
has (A) committed willful misconduct, gross insubordination, and/or gross
negligence in the performance of his duties to Unitek or any of its Affiliates,
(B) willfully disregarded Unitek’s code of conduct, employee’s manual or any
reasonable and lawful policies applicable to all of its senior management or
(C) willfully failed to comply with the reasonable and lawful directives of the
Board, and, in each case, such action, inaction or failure has had, or could
reasonably be expected to have, a materially detrimental effect on Unitek or any
of its Affiliates as determined in good faith by the Board; or

 

(ii)                                                               Employee has
breached any material term or provision of this Agreement or any other written
agreement between Employee and Unitek or any of its Affiliates, which breach is
not cured by Employee within ten (10) business days after receipt of written
notice of such breach given by Unitek; provided, however, that such notice and
cure period shall not be required for repeated offenses; or

 

(iii)                                                            the Board has
determined in good faith, after conducting an investigation, that Employee has
committed an act of fraud or theft against Unitek or any of its Affiliates or
any wrongful act or omission intended to result in the personal enrichment of
Employee or of Employee’s spouse, parents or descendants (whether by blood or
adoption and including stepchildren) or the spouses of such individuals in
violation of law or of Employee’s duty of loyalty to Unitek or any of its
Affiliates at the

 

--------------------------------------------------------------------------------


 

expense, directly or indirectly, of Unitek or any of its Affiliates, and such
act or omission was not disclosed to and approved by the Board prior to taking
such act or omission; or

 

(iv)                                                           Employee has been
convicted, or entered into a plea of nolo contendere, of any felony or other
offense involving fraud or moral turpitude, or convicted, or entered into a plea
of nolo contendere, of any other offense that will, in the good faith opinion of
the Board, adversely affect Unitek’s or any of its Affiliates’ prospects or
reputation or Employee’s ability to perform Employee’s obligations or duties to
Unitek or any of its Affiliates.

 

(d)                                 “Complete Disability” means the inability of
Employee, due to illness or accident or other mental or physical incapacity, as
determined in writing by a licensed physician, to perform any of his obligations
under this Agreement for a period of one hundred eighty (180) calendar days in
the aggregate over a period of three hundred sixty (360) consecutive calendar
days, such “Complete Disability” to become effective upon the expiration of such
one hundred eightieth (180th) day.

 

(e)                                  “Good Reason” means the occurrence of one
or more of the following, subject to Unitek’s right to cure the circumstances
giving rise to such occurrence within twenty (20) business days of Unitek’s
receipt of written notice in accordance with Section 11:

 

(i)                                     assignment to Employee of any duties
inconsistent, in the aggregate, in any material respect with this Agreement;
(ii) a reduction in the Base Salary (as defined below) of Employee (other than a
reduction of base salary of all Unitek senior management due to poor financial
performance of Unitek or any of its Affiliates); (iii) any material breach of
this Agreement by Unitek, which is not cured by Unitek within twenty (20)
business days after receipt of written notice of such breach given by Employee.

 

“Confidential Information” means any information (i) in any form created by
Unitek’s employees, or any employees of its Affiliates (including such
information created by Employee during his course of employment with Unitek),
consultants or agents or otherwise developed or acquired by Unitek or any of its
Affiliates, regardless of the medium or media by which such information is
recorded or communicated, that is known by or in the possession of Employee
being neither in the public domain nor routinely available to third parties, and
(ii) if directly or indirectly disclosed to Unitek’s or any of its Affiliates’
competitors would (A) assist such competitors in competing against Unitek or any
of its Affiliates, (B) diminish or eliminate any competitive advantage enjoyed
by Unitek or any of its Affiliates, (C) cause financial injury or loss to Unitek
or any of its Affiliates or (D) reveal proprietary information or trade secrets
of Unitek or any of its Affiliates;  provided, however, the term “Confidential
Information” does not include any information that (i) is publicly available or
(ii) becomes available without violation of this Agreement.

 

(g)                                  “Person” means any individual, firm,
partnership, joint venture, venture capital fund, association, trust, trustee,
executor, administrator, legal personal representative, estate, group, corporate
body (including a limited liability company and an unlimited liability company),
corporation, unincorporated association or organization, governmental authority,
syndicate or other entity, whether or not having legal status.

 

(h)                                 “Section 409A” means Section 409A of the
Internal Revenue Code and all rules and regulations promulgated thereunder.

 

--------------------------------------------------------------------------------


 

(i)                                     “Severance Period” means a period of
(i)twenty-four (24) months immediately after the date of termination of
employment

 

2.                   Employment. Subject to the terms and pursuant to the
conditions in this Agreement, Unitek hereby employs Employee during the Term (as
defined below) to serve as the Chief Operating Officer of Unitek USA and the
Chief Executive Officer of DirectSat USA. From time to time, Executive also may
be designated to such other additional offices within the Company or its
subsidiaries and affiliates as may be necessary or appropriate for the
convenience of the business of the Company and its subsidiaries and affiliates.

 

3.                   Duties of Employee. Employee shall have such authority and
perform such duties assigned to Employee by the Board and as are generally
associated with the duties and authority of a controller of a company in size
and scope similar to Unitek and its Affiliates would be expected to perform. In
the performance of his duties hereunder, Employee shall report regularly and
directly to the CEO of Unitek. Employee shall devote all of his business time
and effort to Unitek and its Affiliates and Employee shall not be required to
report to any other individual.

 

4.                   Acceptance of Employment. Employee hereby unconditionally
accepts the employment set forth hereunder, under the terms and pursuant to the
conditions set forth in this Agreement. Employee hereby covenants and agrees
that, during the Term, Employee shall not, without the prior written approval of
the Board, become employed by or engaged in any business activity other than
that of Unitek and its Affiliates. Notwithstanding the foregoing, Employee may
manage personal investments or engage in charitable activities that do not
substantially interfere with Employee’s obligations under this Agreement.

 

5.                   Term. Employee’s employment by Unitek under this Agreement
shall commence on the Effective Date (except as otherwise described in
Section and shall continue for three (3) years from the Effective Date, subject
to termination in accordance with the provisions of this Agreement. The period
of Employee’s employment hereunder shall be referred to herein as the “Term”.
Additionally, at the expiration of the Term, the Agreement will continue,
automatically, on a year-to-year basis, unless one party gives the other party
written notice of intent not to continue the contract at least one hundred and
eighty (180) days before the expiration of the initial Term or any continued
Term then in effect.

 

6.                   Compensation to Employee. For and in complete consideration
for Employee’s full and faithful performance of his duties under this Agreement,
Unitek hereby covenants and agrees to pay to Employee, and Employee hereby
covenants and agrees to accept from Unitek, the following items of compensation:

 

(a)                                 Base Salary. During the Term, Unitek shall
pay Employee an annual base salary of $350,000 (the “Base Salary”), effective as
of the Effective Date, payable in equal and regular installments (but not less
often than monthly) in accordance with Unitek’s then current payroll practices
and pro-rated for any partial periods, if any, based on the actual number of
calendar days in the applicable period.. The Base Salary may be increased, but
shall not be decreased (except as expressly provided herein), at any time during
the Term in the sole discretion of the Board,

 

(b)                                 Incentive Bonus.  Employee shall be eligible
to receive an incentive compensation bonus (a “Bonus”) pursuant to an incentive
bonus program to be implemented by Unitek. Under such incentive bonus program,
Employee shall be eligible to receive a target Bonus of $300,000 per calendar
year of which, (A) 50% shall be conditioned upon the achievement of annual
budget that is (i) developed by Unitek and Employee and (ii) approved by

 

3

--------------------------------------------------------------------------------


 

the Board or an appropriate committee thereof, and (B) 50% based on Board
discretion or such committee thereof. Any such Bonus shall be payable by Unitek
to Employee in accordance with the terms of the applicable incentive bonus
program, which is incorporated herein. Notwithstanding anything to the contrary
herein, (i) any Bonus shall be payable as promptly as possible following
determination or calculation, but in any event within thirty (30) days following
the delivery of audited financial statements for the prior fiscal year.

 

(c)                                  Employee Benefit Plans. During the Term,
Employee, if otherwise eligible, shall be included in any pension plans,
retirement plans, company life insurance plans, medical and/or hospitalization
plans, bonus plans, stock option plans and/or any and all other benefit or
incentive plans which may be placed in effect by Unitek for its senior
management (and a no less favorable basis than other member of senior
management), including, without limitation, a non-qualified plan to be
established because Employee and other senior management members are prohibited
from participating in any 401(k) plan placed into effect for the general
employee population of Unitek. The benefits provided for in this
Section 6(c) shall be subject to Unitek’s policies in effect from time to time,
which may be amended by Unitek in its sole discretion, and in the case of
insured benefits, to the applicable contract of insurance.

 

(d)                                 Options. The undersigned Employee has
previously been granted Options pursuant to the Agreement dated September 2007,
June 2008 and November 2009 which is incorporated herein. Except as expressly
set forth herein with respect to events giving rise to accelerated vesting,
nothing in this Agreement shall cancel, change, modify, and/or affect the
Employee’s entitlement to those Options or any equity or other securities
(i) offered by Unitek and accepted by Employee in replacement, exchange or
substitution therefor, and (ii) any other equity or other securities awarded or
granted to Employee under any equity plan of Unitek (collectively, the
securities in clauses (i) and (ii) are referred to herein as the “Awarded
Securities”).

 

(e)                                  Expense Reimbursement. During the Term,
Unitek shall either pay directly or reimburse Employee for Employee’s reasonable
and documented expenses incurred for the benefit of Unitek in accordance with
Unitek’s then current policy regarding expenditures and reimbursement.

 

(f)                                   Vacations and Holidays. During the Term
and commencing as of the Effective Date, Employee shall be entitled to annual
paid vacation leave in accordance with Unitek’s standard paid time off policy
then in effect for senior management. Notwithstanding the foregoing, Executive
shall be entitled to no fewer than four (4) weeks of paid vacation during each
fiscal year (or portion thereof, with appropriate proration) of the Term.

 

7. Termination. Employee’s employment with Unitek may be terminated in
accordance with the provisions set forth below.

 

(a)                                 Death or Disability of Employee. Employee’s
employment with Unitek shall terminate upon the death or Complete Disability of
Employee; provided, however, that in the event of termination due to death or
Complete Disability, (A) Unitek shall pay to Employee or his estate, custodian,
conservator or trustee, as applicable, as soon as practicable (allowing Unitek a
reasonable period of time to calculate such amounts) any and all of Employee’s
salary, benefits and other compensation earned through the date of such
termination of employment and (B) Unitek shall, subject to execution and
delivery by Employee or his estate, custodian, conservator or trustee, as
applicable, of a release in substantially the form attached hereto as Exhibit A
(with such changes as may reasonably be required by Unitek to reflect changes in
law or the

 

4

--------------------------------------------------------------------------------


 

circumstances surrounding Employee’s release, the “Release”), which Release
shall not have been revoked by Employee or his estate, custodian, conservator or
trustee, as applicable, pursuant to the terms thereof (and all applicable
statutory revocation periods have expired), and subject to Employee’s continued
compliance with Section 8 and Section 9, (x) pay to Employee, or his estate,
custodian, conservator or trustee, as applicable, an amount equal to his Base
Salary (at the rate then in effect) that would be payable for a period of
twenty-four months after the date of such termination of employment, payable to
Employee in accordance with Unitek’s then current payroll practices and
(y) assess, reasonably promptly following such termination of employment and as
of the date of such termination, the operational and financial milestones
established for the Bonus for the calendar year in which Employee is so
terminated; and to the extent such operational and financial milestones are
being achieved at the time of such termination, Unitek shall pay Employee or his
estate, custodian, conservator or trustee, as applicable, the pro-rata portion
of such Bonus in accordance with Unitek’s then current bonus payment practices.

 

(b)                                 Cause or Without Good Reason. Employee’s
employment with Unitek shall terminate upon (i) Unitek giving written notice to
Employee of the termination of such employment for Cause or (ii) Employee giving
written notice to Unitek of the termination of such employment without Good
Reason., provided, however, that in the event of termination for Cause or
without Good Reason, Unitek shall pay to Employee as soon as practicable
(allowing Unitek a reasonable period of time to calculate such amounts) any and
all salary, reimbursable business expenses, vacation pay (to the extent earned
by not paid), benefits and other compensation earned through the date of such
termination of employment. Employee shall not be entitled to any additional
compensation other than the compensation aforementioned in this paragraph.

 

(i)                                        Expiration of Agreement.  Employee’s
employment with Unitek shall terminate upon expiration of this Agreement;
provided, however, that in the event of termination of employment upon
expiration of the Agreement, (A) Unitek shall pay to Employee as soon as
practicable (allowing Unitek a reasonable period of time to calculate such
amounts) any and all salary, benefits and other compensation earned through the
date of such termination of employment (A) Unitek shall pay to Employee as soon
as practicable (allowing Unitek a reasonable period of time to calculate such
amounts) any and all of Employee’s salary, benefits and other compensation
earned through the date of such termination of employment and (B) Unitek shall,
subject to Employee’s execution and delivery of a Release, which Release shall
not have been revoked by Employee pursuant to the terms thereof (and all
applicable statutory revocation periods have expired), and subject to Employee’s
continued compliance with  Section 8 and Section 9, (x) pay to Employee an
amount equal to his Base Salary (at the rate then in effect) for the Severance
Period, payable to Employee in accordance with Unitek’s then current payroll
practices and (y) assess, reasonably promptly following such termination of
employment and as of the date of such termination, the operational and financial
milestones established for the Bonus for the calendar year in which Employee is
so terminated; and to the extent such operational and financial milestones are
being achieved at the time of such termination, Unitek shall pay Employee the
applicable pro-rata portion of such Bonus in accordance with Unitek’s then
current bonus payment practices. In addition, 100% of all of Employee’s unvested
Awarded Securities shall accelerate, vest and pay as of the date of Employee’s
termination of employment upon expiration of the Agreement.

 

(c)                                       For termination upon expiration of the
Agreement to occur, the parties must comply with paragraph 5 of this Agreement.

 

--------------------------------------------------------------------------------


 

(d)                                 Without Cause; For Good Reason.

 

(i)                                     Without Cause. Employee’s employment
with Unitek shall terminate upon Unitek giving written notice to Employee of the
termination of such employment without Cause; provided, however, in the event of
termination without Cause, (A) Unitek shall pay to Employee as soon as
practicable (allowing Unitek a reasonable period of time to calculate such
amounts) any and all of Employee’s salary, benefits and other compensation
earned through the date of such termination of employment and (B) Unitek shall,
subject to Employee’s execution and delivery of a Release, which Release shall
not have been revoked by Employee pursuant to the terms thereof (and all
applicable statutory revocation periods have expired), and subject to Employee’s
continued compliance with Section 8 and  Section 9, (x) pay to Employee an
amount equal to his Base Salary (at the rate then in effect) for the Severance
Period, payable to Employee in accordance with Unitek’s then current payroll
practices and (y) assess, reasonably promptly following such termination of
employment and as of the date of such termination, the operational and financial
milestones established for the Bonus for the calendar year in which Employee is
so terminated; and to the extent such operational and fmancial milestones are
being achieved at the time of such termination, Unitek shall pay Employee the
applicable pro-rata portion of such Bonus in accordance with Unitek’s then
current bonus payment practices. In addition, 100% of all of Employee’s unvested
Awarded Securities shall accelerate, vest and pay as of the date of Employee’s
termination of employment without Cause.

 

(ii)                                  For Good Reason. Employee’s employment
with Unitek shall terminate upon Employee giving written notice to Unitek of the
termination of such employment for Good Reason (so long as such notice is given
within thirty (30) days of the occurrence of such Good Reason or, if later,
within thirty (30) days after Executive in the exercise of ordinary care shall
first become aware of the occurrence of such Good Reason); provided, that
Executive’s continued employment after the occurrence of any Good Reason to such
proper notice date shall not constitute consent to, or a waiver of rights with
respect to, any such occurrence of Good Reason; and provided, further, however,
in the event of termination for Good Reason, (A) Unitek shall pay to Employee as
soon as practicable (allowing Unitek a reasonable period of time to calculate
such amounts) any and all of Employee’s salary, benefits and other compensation
earned through the date of such termination of employment and (B) Unitek shall,
subject to Employee’s execution and delivery of the Release, which Release shall
not have been revoked by Employee pursuant to the terms thereof (and all
applicable statutory revocation periods have expired), and subject to Employee’s
continued compliance with Section 8 and Section 9, (x) pay to Employee an amount
equal to his Base Salary (at the rate then in effect) for the Severance Period,
payable to Employee in accordance with Unitek’s then current payroll practices
and (y) assess, reasonably promptly following such termination of employment and
as of the date of such termination, the operational and financial milestones
established for the Bonus for the calendar year in which Employee is so
terminated; and to the extent such operational and financial milestones are
being achieved at the time of such termination, Unitek shall pay Employee the
applicable pro-rata portion of such Bonus in accordance with Unitek’s then
current bonus payment practices. In addition, 100% of all of Employee’s unvested
Awarded Securities shall accelerate, vest and pay as of the date of Employee’s
termination of employment for Good Reason.

 

(e)                                  COBRA. If termination of the Employee
occurs pursuant to Paragraph 7(a), (c), (d)(i) and/or (d)(ii), for the duration
of the Severance Period the Company shall maintain in full force and effect
(including paying 100% of the expense therefor for the person(s) benefitted
thereby) for the continued benefit of Employee, Employee’s spouse and Employee’s
dependents the group health plan benefits to which Employee, Employee’s spouse
and Employee’s dependents would have been entitled if such termination of
employment had not occurred; provided, that Unitek may satisfy a portion of its
obligations hereunder through paying the

 

--------------------------------------------------------------------------------


 

expense of COBRA for Employee, Employee’s spouse and Employee’s dependents to
maintain the aforementioned benefits for the period that COBRA eligibility runs
concurrent with the Severance Period.

 

(f)                                        Full Satisfaction. Employee
acknowledges that the payment by Unitek of the amounts specified in this
Section 7 shall constitute full and final satisfaction of any entitlement that
Employee may have arising from, or in any way related to, Employee’s employment
hereunder, including the termination of such employment; provided, however,
that, except as expressly set forth in this Section 7, Employee’s rights with
respect to any award of Time-Based Vesting Securities or other incentive
securities shall be governed by the terms and conditions set forth in the
applicable plan under which such award was made.

 

(g)                                       Delivery of Release. Notwithstanding
anything to the contrary in this Section 7, in the event that any severance
payments or benefits are subject to Employee’s execution and delivery of an
effective Release, such Release must be delivered to the Company within sixty
(60) days following the date of Employee’s termination of employment.

 

(g)                                  Change in Control. If a “Change in Control”
or “Change of Control” (as defined in any compensation, equity-based or other
plan under which awards, grants or other issuances of Awarded Securities are
made, including, without limitation, the BCI 2009 Plan (each an “Equity Plan”))
occurs while Employee is employed by Unitek, 100% of all of Employee’s unvested
Awarded Securities awarded under each such Equity Plan shall accelerate, vest
and pay as of the date of completion or consummation of the Change in Control.

 

8. Confidentiality.

 

(a)                                 Employee hereby warrants, covenants and
agrees that, without the prior express written approval of Unitek, Employee
shall hold in the strictest confidence and shall not disclose to any Person any
Confidential Information. The provisions of this Section 8 shall not prohibit
the disclosure of Confidential Information by Employee to the extent required by
any governmental authority or by applicable law. If Employee receives such a
demand for disclosure: (i) Employee shall give written notice thereof to Unitek
as promptly as is reasonably practicable after he learns of any such demand,
(ii) Employee agrees to cooperate with Unitek to prevent or limit such
disclosure and (iii) Employee agrees to only disclose that amount of
Confidential Information that is expressly required to be disclosed. The
warranty, covenant and agreement set forth in this Section 8 shall not expire
and shall survive this Agreement and be binding upon Employee without regard to
the passage of time or other events.

 

(b)                                 The violation of any of the terms of this
Section 8 by Employee would cause irreparable injury to Unitek, the amount of
which will be impossible to estimate or determine and which cannot be adequately
compensated by monetary damages. Accordingly, the remedy at law for any breach
of this Section 8 will be inadequate. Therefore, notwithstanding Section 20,
Unitek will be entitled to a temporary and permanent injunction, restraining
order or any other equitable relief from any court of competent jurisdiction in
the event of any breach or threatened breach of this Section 8 by Employee
without the necessity of proving actual damage or posting of any bond
whatsoever.

 

9. Restrictions on Activities of Employee.

 

(a)                                 Acknowledgments. Employee and Unitek
acknowledge and agree that:

 

--------------------------------------------------------------------------------


 

(i)                                          Employee is being employed
hereunder in a key capacity with Unitek and that Unitek is engaged in a highly
competitive business and that the success of Unitek’s business in the
marketplace depends upon its goodwill and reputation for quality and
dependability.

 

(ii)                                       Employee will have access to
Confidential Information in performing his duties for Unitek under this
Agreement.

 

(iii)                                    Reasonable limits may be placed on
Employee’s ability to compete against Unitek and its Affiliates that are engaged
in the Business (as defined below) to the extent that they protect and preserve
the legitimate business interests and goodwill of Unitek and/or its Affiliates
that are engaged in the Business, and that the limits contained herein are in
consideration for and as an inducement for, among other things, Employee’s right
to receive the Options and/or other Awarded Securities referenced in
Section 6(d).

 

(iv)                                   The covenants and undertakings by
Employee contained in this Section 9 relate to matters which are of a special,
unique and extraordinary character, and a violation of any of the terms of this
Section 9 will cause irreparable injury to Unitek, the amount of which will be
impossible to estimate or determine and which cannot be adequately compensated
by monetary damages. Accordingly, the remedy at law for any breach of this
Section 9 will be inadequate. Therefore, notwithstanding Section 20, Unitek will
be entitled to a temporary and permanent injunction, restraining order or any
other equitable relief from any court of competent jurisdiction in the event of
any breach or threatened breach of this Section 9 by Employee without the
necessity of proving actual damage or posting of any bond whatsoever. Employee
consents to jurisdiction and venue in the Federal or State courts of Montgomery
County, Pennsylvania for such equitable relief.

 

(v)                                      The rights and remedies provided by
this Section 9 are cumulative and in addition to any other rights and remedies
which Unitek may have hereunder or at law or in equity. The parties hereto agree
that, if any arbitrator or court of competent jurisdiction determines that a
specified time period, a specified geographical area, a specified business
limitation or any other relevant feature of this Section 9 is unreasonable,
arbitrary or against public policy, then a lesser period of time, geographical
area, business limitation or other relevant feature which is determined by such
arbitrator or court to be reasonable, not arbitrary and not against public
policy may be enforced against the applicable party.

 

(b)                                 Non-Competition Restrictions. During the
Non-Competition Period (as defined below), Employee will not, anywhere in the
Territory (as defined below), directly or indirectly, alone or as principal,
agent, employee, officer, director, trustee, employer, consultant, investor or
partner, enter the employ of, or render services to, or own any stock or any
other ownership interest in, or make any financial investment in, any person,
business or entity which is a Competitor (as defined below) to Unitek and/or it
Affilaites; provided, however, that the ownership of not more than two percent
(2%) of the outstanding securities of any class of securities listed on a
national exchange or inter-dealer quotation system shall not constitute a
violation of this Section 9(b). For purposes of this Agreement, a business or
entity shall be considered a “Competitor” as of any point in time during the
Non-Competition Period if it engages in the business of providing outsourced
services to the telecommunications, satellite, broadband cable,
cellular/wireless tower, utility, power, management services, government,
security or home services industries, or that otherwise competes with Unitek or
any of its Affiliates within the Territory (the “Business”). For purposes of
this Agreement, the “Non-Competition Period” shall mean the period commencing on
the Effective Date and ending

 

--------------------------------------------------------------------------------


 

twenty four months after the date Employee’s employment is terminated. For
purposes of this Agreement, “Territory” means anywhere in the United States of
America and Canada.

 

(c) Non-Solicitation Restrictions. During the Non-Competition Period, Employee
will not, directly or indirectly, (i) solicit the employment or services of any
individual who upon termination of Employee’s employment with Unitek or within
twelve (12) months prior thereto, was known by Employee to be employed by Unitek
or any of its Affiliates (each such individual, a “Unitek Affiliate”), (ii) hire
any Unitek Affiliate or (iii) solicit any customer or supplier of Unitek or any
of its Affiliates to terminate its arrangement with Unitek or any of its
Affiliates, otherwise change its relationship with Unitek or any of its
Affiliates, or establish any relationship, directly or indirectly, with Employee
for any business purpose that is competitive with the Business.

 

10.      Deductions and Withholdings. All payments made to Employee pursuant to
this Agreement shall be subject to all applicable statutory deductions and
withholding amounts.

 

11.      Notices. Any notices or other communications required or permitted
hereunder shall be in writing, and shall be sufficiently given if made by hand
delivery, by overnight courier or by registered or certified mail, postage
prepaid, return receipt requested, addressed as follows (or at such other
address as may be substituted by notice given as herein provided):

 

to Unitek:

Unitek USA, LLC

 

HM Capital Partners LLC

 

200 Crescent Court, Suite 1600

 

Dallas, Texas 75201

 

Facsimile: (214) 740-7888

 

Attention: Peter Brodsky

 

 

 

 

with copies to:

Weil, Gotshal & Manges LLP

 

200 Crescent Court, Suite 300

 

Dallas, Texas 75201

 

Facsimile: (214) 746-7777

 

Attention: S. Scott Parel

 

 

 

 

to Employee:

Daniel Yannantuono

 

4069 Steeple Chase Drive

 

Collegeville, PA 19426

 

Any notice or communication hereunder shall be deemed to have been given or made
as of the date so delivered if delivered by hand or overnight courier and five
(5) calendar days after mailing if sent by registered or certified mail (except
that a notice of change of address shall not be deemed to have been given until
actually received by the addressee).

 

12.      Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of Pennsylvania applicable therein, without giving
effect to the principles of conflict of laws thereof.

 

9

--------------------------------------------------------------------------------


 

13.       Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided, however, that Employee shall not assign this Agreement or delegate his
duties hereunder without the prior written consent of Unitek. Any purported
assignment in violation of this Section 13 shall be null and void and of no
force or effect.

 

14.       Amendment or Modification. This Agreement may not be amended,
modified, changed or altered except by a writing signed by the Chief Executive
Officer of Unitek and Employee.

 

15.       Waiver. None of the terms of this Agreement, including this Section
15, or any term, right or remedy hereunder shall be deemed waived unless such
waiver is in writing and signed by the party to be charged therewith and in no
event by reason of any failure to assert or delay in asserting any such term,
right or remedy or similar term, right or remedy hereunder.

 

16.       Interpretation. Titles of sections are for convenience only and are
not to be considered a part of this Agreement. Whenever the terms “hereof,”
“hereby,” “herein,” or words of similar import are used in this Agreement they
shall be construed as referred to this Agreement in its entirety rather than to
a particular section or provision, unless the context specifically indicates to
the contrary. Any reference to a particular “Section” or “paragraph” shall be
construed as referred to the indicated section or paragraph of this Agreement
unless the context indicates to the contrary. The use of the term “including”
herein shall be construed as meaning “including, without limitation.” All
references to “$” shall be references to legal currency of the United States of
America.

 

17.       Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated and the parties shall negotiate
in good faith to modify this Agreement to preserve each party’s anticipated
benefits under this Agreement.

 

18.       Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together shall constitute one and the same agreement.

 

19.       Complete Agreement. This Agreement constitutes the entire agreement
and supersedes all other prior agreements, term sheets and undertakings, both
written and oral, among the parties with respect to the subject matter hereof,
including, without limitation, that certain Employment Agreement, dated as of
July 5, 2009, by and between Unitek and Employee. However, nothing in this
paragraph shall affect the grant of Options to the Employee pursuant to any
prior agreement, including the prior agreement dated September 2007, June 2008
and November 2009 (see, Paragraph 6(d) above).

 

20.       Confidential Arbitration of Disputes. Except as otherwise provided in
Section 8 and Section 9 of this Agreement, any controversy or claim arising out
of or relating to this Agreement or the breach thereof, relating to the Release
or arising out of Employee’s employment or the termination of that employment
(including any claims of unlawful employment discrimination whether based on age
or otherwise) shall, to the fullest extent permitted by law, be resolved by
binding confidential arbitration, under the auspices of the American Arbitration
Association (“AAA”) in Philadelphia, Pennsylvania, before three neutral and
independent arbitrators licensed to practice law and in accordance with the
Commercial Rules of the AAA. In the event that any person or entity other than
Employee or Unitek is a party with regard to any such controversy or claim, such
controversy or claim with such third party shall be submitted to confidential
arbitration subject to such other person or entity’s agreement. However, with
the exception of  Section 8 and Section 9, all disputes between Unitek and
Employee shall be arbitrated. Any award rendered in any arbitration shall be
final and conclusive upon the parties to the arbitration, and the judgment
thereon may be entered in the highest court of the forum (state or

 

10

--------------------------------------------------------------------------------


 

federal) having jurisdiction over the issues addressed in the arbitration. This
Section 20 shall be specifically enforceable. Nothing in this Section 20 shall
prevent Unitek from seeking injunctive or equitable relief from any court of
appropriate jurisdiction as provided in Section 8 and Section 9.

 

21. Matters Concerning Section 409A.

 

(a)             Section 409A Compliance. If any payment or other benefit
provided to Employee in connection with his termination of employment is
determined, in whole or in part, to constitute “nonqualified deferred
compensation” within the meaning of Section 409A and the Company determines that
Employee is a “specified employee” as defined in Section 409A, no part of such
payments or benefits shall be paid before the day that is six (6) months plus
one (1) day after Employee’s termination date (the “New Payment Date”). The
aggregate of any payments that otherwise would have been paid to Employee during
the period between the date of termination and the New Payment Date shall be
paid to Employee in a lump sum on such New Payment Date. Thereafter, any
payments that remain outstanding as of the day immediately following the New
Payment Date shall be paid without delay over the time period originally
scheduled, in accordance with the terms of this Agreement. Notwithstanding the
foregoing, to the extent that the foregoing applies to the provision of any
ongoing welfare benefits to the Employee that would not be required to be
delayed if the premiums therefore were paid by Employee, Employee shall pay the
full cost of premiums for such welfare benefits during the six (6) month period
and the Company shall pay the Employee an amount equal to the amount of such
premiums paid by Employee during such six-month period promptly after its
conclusion.

 

(b)             Separation from Service. A termination of service shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits that are considered
nonqualified deferred compensation under Section 409A upon or following a
termination of service, unless such termination is also a “separation from
service” within the meaning of Section 409A and the payment thereof prior to a
“separation from service” would violate Section 409A. For purposes of any such
provision of this Agreement relating to any such payments or benefits,
references to a “termination,” “termination of employment,” “termination of
service,” or like terms shall mean “separation from service.”

 

(c)             Installments as Separate Payments. If under this Agreement, an
amount is paid in two (2) or more installments, for purposes of Section 409A,
each installment shall be treated as a separate payment.

 

22. Employee Representation. Employee acknowledges that he has negotiated and
entered into this Agreement with the full advice and representation of legal
counsel specifically retained for such purpose.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.

 

 

UNITEK:

 

 

 

Unitek USA, LLC

 

 

 

By:

/s/ C. Scott Hisey

 

 

 

 

Name:

C. Scott Hisey

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/ Daniel Yannantuono

 

Daniel Yannantuono

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF RELEASE

 

This Release (this “Release”) dated as of             , 20      (the “Execution
Date”), is made by and between Unitek USA, LLC, a Delaware limited liability
company (“Unitek”), and                      (“Employee”).

 

WHEREAS, the parties hereto entered in that certain Employment Agreement,
executed              , 2008 (the “Employment Agreement”);

 

WHEREAS, Employee’s employment with Unitek has been terminated in a manner
described in Section 7(c) of the Employment Agreement;

 

WHEREAS, pursuant to Section 7(c) of the Employment Agreement, it is a condition
precedent to Unitek’s obligation to make the payments under clauses (i) and (ii)
of Section 7(c) that Employee executes and delivers this Release.

 

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:

 

1.              Termination. Each of the parties agrees that, except for the
parties respective rights and obligations pursuant to Sections 8, 9 and 20 of
the Employment Agreement (which shall survive in accordance with their
respective terms), the Employment Agreement is terminated effective as of, and
shall be of no further force and effect effective as of,                     

 

2.              Release. Employee ON BEHALF OF HIMSELF, HIS SPOUSE, ATTORNEYS,
HEIRS, EXECUTORS, ADMINISTRATORS, AGENTS, ASSIGNS, AND ANY TRUSTS, PARTNERSHIPS
AND OTHER ENTITIES UNDER HIS CONTROL (TOGETHER, THE “EMPLOYEE PARTIES”), HEREBY
GENERALLY RELEASES AND FOREVER DISCHARGES each of Unitek, [benefits plan
administrator], their respective employees and affiliates, and their respective
predecessors, successors and assigns and their respective past and present
stockholders, members, directors, officers, employees, agents, representatives,
principals, insurers and attorneys (together the “Employer Parties”) from any
and all claims, demands, liabilities, suits, damages, losses, expenses,
attorneys’ fees, obligations or causes of action, KNOWN OR UNKNOWN of any kind
and every nature whatsoever, and WHETHER OR NOT ACCRUED OR MATURED, that any of
them have or may have, arising out of or relating to any transaction, dealing,
relationship, conduct, act or omission, OR ANY OTHER MATTERS OR THINGS OCCURRING
OR EXISTING AT ANY TIME PRIOR TO AND INCLUDING THE EXECUTION DATE (including,
but not limited to, any claim against the Employer Parties based on, relating to
or arising under wrongful discharge, breach of contract (whether oral or
written), tort, fraud (including fraudulent inducement into this Release),
defamation, negligence, promissory estoppel, retaliatory discharge, the Age
Discrimination in Employment Act of 1967, 29 U.S.C. § 621, et seq., as amended,
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq., as
amended (including the Civil Rights Act of 1991), the Americans with
Disabilities Act of 1990, 42 U.S.C. §§ 12101, et seq., as amended, Employee
Retirement Income Security Act of 1974, (“ERISA”), 29 U.S.C. §§ 1001 et seq., as
amended, the Family and Medical Leave Act (“FMLA”), 29 U.S.C. §§ 2601 et seq.,
as amended, the Labor Management Relations Act, 29 U.S.C. §§ 141 et seq., as
amended, the Occupational Safety and Health Act (“OSHA”),

 

4

--------------------------------------------------------------------------------


 

29 U.S.C. §§ 651 et seq., as amended, the Racketeer Influenced and Corrupt
Organizations Act (“RICO”), 18 U.S.C. §§ 1961 et seq., as amended, the Sarbanes
Oxley Act of 2002, the Sabine Pilot Doctrine and/or the American Jobs Creation
Act of 2004, or any other federal, state or local law relating to employment or
discrimination in employment, including, without limitation, the Texas
Commission on Human Rights Act, the Texas Worker’s Compensation Act and the
Texas Payday Act) arising out of or relating to Employee’s employment by Unitek
or the Employment Agreement or his services as an officer or employee of Unitek,
or otherwise relating to the termination of such employment or the Employment
Agreement (“Released Claims”); provided, however, that such general release will
not limit or release the Employer Parties from their respective obligations (i)
under this Release, or (ii) under the surviving portions of the Employment
Agreement as specified in Section 1 hereof. Employee, ON BEHALF OF HIMSELF AND
EMPLOYEE PARTIES, hereby covenants forever not to assert, file, prosecute,
maintain, commence, institute (or sponsor or purposely facilitate any person in
connection with the foregoing), any complaint or lawsuit or any legal, equitable
or administrative proceeding of any nature, against any of the Employer Parties
in connection with any matter released in this Section 2, and represents and
warrants that no other person or entity has initiated or, to the extent within
his control, will initiate any such proceeding on his or their behalf. For
avoidance of doubt, this Release covers both claims that Employee knows about
and those he may not know about.

 

3.              Acknowledgement of Waiver of Claims under ADEA. Employee
acknowledges that, pursuant to Section 2 hereof, he is waiving and releasing any
rights he may have against the Employer Parties under the Age Discrimination in
Employment Act of 1967 and that this waiver and release is knowing and
voluntary. Employee acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Employee was already
entitled. Employee further acknowledges that (a) he has had at least twenty-one
(21) days to consider and review the terms of this Release or has knowingly and
voluntarily waived his right to do so; (b) he has been advised by the Employer
Parties to consult with his attorney regarding the terms of this Release; (c)
any and all questions regarding the terms of this Release have been asked and
answered to his complete satisfaction; (d) he has read this Release and fully
understands its terms and their import; and (e) the consideration provided for
herein is good and valuable. Employee understands that he may revoke this
Release, in writing within seven (7) days of the Execution Date, and this
Release shall not become effective and enforceable until such period has expired
(the “Revocation Period”). In the event that Employee revokes this Release prior
to the expiration of the Revocation Period, this Release shall be null and void
ab initio, and Employee acknowledges and agrees that he will not receive the
benefits provided by this Release or in the Employment Agreement (including
payment under Section 7(c) of the Employment Agreement) if he revokes this
Release.

 

4.              Acknowledgments. Employee acknowledges that he understands the
terms of this Release, that he has executed this Release knowingly and
voluntarily and that, before entering into this Release, he has had the
opportunity to consult with any attorney or other advisor of his choice, and has
done so, and has not relied in connection herewith on legal counsel for Unitek.
Employee acknowledges that, in consideration for the covenants and releases
contained herein, he will receive the payments as described in Section 7(c) of
the Employment Agreement, and that he would not receive such payment without the
execution of this Release.

 

5.              Modification. This Release may not be modified or amended except
in writing signed by the parties. No term or condition of this Release will be
deemed to have been waived except in writing by the party charged with waiver. A
waiver shall operate only as to the specific

 

14

--------------------------------------------------------------------------------


 

term or condition waived and will not constitute a waiver for the future or act
on anything other than that which is specifically waived.

 

6.             Counterparts. This Release may be executed in any number of
counterparts, each of which shall be an original, but all of which, together
shall constitute one and the same instrument. Any counterpart of this Release
that has attached to it separate signature pages that together contain the
signature of all parties hereto shall for all purposes be deemed a fully
executed original. Facsimile signatures shall constitute original signatures.

 

7.             Successors and Assigns. All the terms and provisions of this
Release shall be binding upon and inure to the benefit of the parties hereto and
to their respective successors and permitted assigns. Neither this Release nor
any rights or obligations hereunder may be assigned by Employee, other than by
will or the laws of descent or distribution.

 

8.             Severability. All provisions of this Release are intended to be
severable. In the event any provision or restriction contained herein is held to
be invalid or unenforceable in any respect, in whole or in part, such finding
shall in no way affect the validity or enforceability of any other provision of
this Release. The parties hereto further agree that any such invalid or
unenforceable provision shall be deemed modified so that it shall be enforced to
the greatest extent permissible under law, and to the extent that any court or
arbitrator of competent jurisdiction determines any restriction herein to be
unreasonable in any respect, such court or arbitrator may limit this Release to
render it reasonable in the light of the circumstances in which it was entered
into and specifically enforce this Release as limited.

 

9.             Governing Law. This Release shall be governed by and construed in
accordance with the laws of the State of Texas without reference to principles
of conflict of laws.

 

10.          Construction. The parties agree that this Release was negotiated by
the parties and shall not be construed against any party.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Release as of the day and
year first above written.

 

 

UNITEK:

 

 

 

Unitek USA, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Accepted and Agreed to:

 

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING RELEASE, THAT I
UNDERSTAND ALL OF ITS TERMS, AND THAT I AM ENTERING INTO IT VOLUNTARILY. I
FURTHER ACKNOWLEDGE THAT I AM AWARE OF MY RIGHTS TO REVIEW AND CONSIDER THIS
RELEASE FOR 21 DAYS AND TO CONSULT WITH AN ATTORNEY ABOUT IT, AND STATE THAT
BEFORE SIGNING THIS RELEASE, I HAVE EXERCISED THESE RIGHTS TO THE FULL EXTENT
THAT I DESIRED.

 

 

 

EMPLOYEE

 

 

 

Date        Signed:

 

 

 

STATE OF

 

 

 

 

 

COUNTY OF

 

 

On this           day of                    , 20      , personally appeared
before me, a Notary Public, EMPLOYEE, known (or proved) to me to be the person
whose name is subscribed to the above instrument who acknowledged that EMPLOYEE
executed the instrument.

 

 

 

 

Expiration:

 

 

--------------------------------------------------------------------------------